     Case 3:17-cv-05434-WHO Document 105 Filed 01/31/20 Page 1 of 2


     Cheryl O’Connor (State Bar No. 173897)
 1
     John A. Vogt (State Bar No. 198677)
 2   Ryan D. Ball (State Bar No. 321772)
     JONES DAY
 3   3161 Michelson Drive, Suite 800
     Irvine, CA 92612
 4   (T) 949-851-3939
 5   (F) 949-553-7539
     coconnor@jonesday.com
 6   javogt@jonesday.com

 7   Attorneys for Defendant
     Experian Information Solutions, Inc.
 8

 9                              UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11   WAYNE SKILES, individually and on behalf   Case No. 3:17-cv-05434-WHO
12   of all others similarly situated,
                                                Assigned to: Judge William H. Orrick
13                     Plaintiff,
                                                NOTICE OF APPEARANCE OF RYAN
14          v.                                  D. BALL FOR DEFENDANT
                                                EXPERIAN INFORMATION
15   TESLA, INC. f/k/a TESLA MOTORS, INC.,      SOLUTIONS, INC.’S
     EXPERIAN INFORMATION SOLUTIONS,
16   INC., APPSTEM MEDIA LLC, and
17   SALESFORCE VENTURES, LLC,

18                     Defendants.

19

20

21

22

23

24

25

26

27

28
                                                                       NOTICE OF APPEARANCE
                                                                      Case No. 3:17-cv-05434-WHO
      Case 3:17-cv-05434-WHO Document 105 Filed 01/31/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that Ryan D. Ball of Jones Day, 3161 Michelson Drive, Suite
 2   800, Irvine, California 92612, Telephone (949) 851-3939, hereby enters an appearance as counsel
 3   of record in the above-captioned matter for defendant Experian Information Solutions, Inc.
 4
      Dated: January 31, 2020                    JONES DAY
 5

 6                                               By: /s/ Ryan D. Ball
                                                     Ryan D. Ball
 7
                                                 Attorneys for Defendant
 8                                               EXPERIAN INFORMATION SOLUTIONS, INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                 NOTICE OF APPEARANCE
                                                                                Case No. 3:17-cv-05434-WHO
